                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 1 of 26




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LONA'S LIL EATS, LLC,                               Case No. 20-cv-06703-TSH
                                   8                    Plaintiff,
                                                                                             ORDER RE: MOTION TO DISMISS
                                   9             v.
                                                                                             Re: Dkt. No. 29
                                  10     DOORDASH, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.     INTRODUCTION
                                  14          In this putative class action, Plaintiff brings claims for purported violations of the Lanham

                                  15   Act, California’s false advertising statute, and California’s unfair competition statute, alleging that

                                  16   Defendant misrepresents to consumers that it provides delivery and pick-up services for non-

                                  17   partner restaurants and then misrepresents the restaurants are closed, do not offer delivery

                                  18   services, or are unavailable for pick-up orders. Pending before the Court is Defendant’s Motion to
                                  19   Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 29. Plaintiff filed an

                                  20   Opposition, ECF No. 30, and Defendant filed a Reply, ECF No. 31. The Court finds this matter

                                  21   suitable for disposition without oral argument and VACATES the January 21, 2021 hearing. See

                                  22   Civ. L.R. 7-1(b). Having considered the parties’ positions, relevant legal authority, and the record

                                  23   in this case, the Court DENIES Defendant’s motion for the following reasons.

                                  24                                           II.   BACKGROUND
                                  25          Plaintiff Lona’s Lil Eats, LLC (“Lona’s”), alleges the following:

                                  26          Defendant DoorDash, Inc. is in the business of delivering food for restaurants via its
                                  27   websites and mobile apps. Compl. ¶ 2, ECF No. 26. DoorDash has partnerships with certain

                                  28   restaurants around the country. Id. ¶ 9. Through these partnerships, DoorDash takes online orders
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 2 of 26




                                   1   from customers using its websites or mobile app, which orders are then relayed to the partner

                                   2   restaurants. Id. A customer who places an order using DoorDash’s platforms can select to have

                                   3   the food delivered by DoorDash or can choose to pick it up themselves. Id. If a customer wants

                                   4   delivery, DoorDash will engage someone from its network of drivers to go to the restaurant, pick

                                   5   up the order, and deliver it to the customer. Id. ¶ 2. DoorDash then collects payments from the

                                   6   customer for these orders and also withholds various commissions and fees from partner

                                   7   restaurants in exchange for its services. Id. ¶ 10.

                                   8          To the extent that it offers a mechanism to order food online and then have it delivered or

                                   9   made available for pickup, DoorDash competes directly with restaurants that offer their own

                                  10   online delivery or pick-up services. Id. ¶ 12. DoorDash, which was recently valued at $16 billion,

                                  11   has developed significant market power, particularly as a result of the COVID-19 pandemic. Id. ¶

                                  12   11. With many restaurants unable or unwilling to offer dine-in services, many consumers have
Northern District of California
 United States District Court




                                  13   turned to DoorDash to order pickup or delivery in lieu of dining out. Id. DoorDash’s market

                                  14   power is such that restaurants are put in a difficult situation: they can become partner restaurants

                                  15   and pay exorbitant fees and commissions to Defendant, or they decline to do so and risk losing out

                                  16   on sales. Id. ¶ 13.

                                  17          Worse yet, DoorDash pressures non-partner restaurants by setting up “landing pages” for

                                  18   them, which in some instances still are available on its website and on its mobile app. Id. ¶ 14.

                                  19   The landing pages are displayed for the general public to see, and DoorDash’s marketing power is

                                  20   such that the landing pages are often prioritized on internet search engines and displayed even

                                  21   before the restaurants’ own websites. Id. These landing pages are complete with DoorDash

                                  22   branding and usually show a restaurant’s full menu, even if the restaurant has no affiliation with

                                  23   DoorDash and has not authorized the use of its information. Id. This façade of a connection

                                  24   signals to consumers that the landing page for the non-partner restaurant is legitimate and can be

                                  25   relied upon. Id.

                                  26          On these landing pages, DoorDash publishes false and misleading information about

                                  27   restaurants that are not its partners, including restaurants being “closed” when they were in fact

                                  28   open; being “unavailable” as “too far away” for delivery; and being “unavailable” for pick-up
                                                                                             2
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 3 of 26




                                   1   orders when the restaurant is in fact accepting pick-up orders. Id. ¶ 15. Each of these false and

                                   2   misleading statements steers would-be customers of non-partner restaurants’ to DoorDash’s

                                   3   partner restaurants. Id.

                                   4          Lona’s is one such non-partner restaurant. In June 2020, as the pandemic’s effects were

                                   5   crippling small-business restauranteurs, several customers informed Lona’s that it was being

                                   6   represented as closed online on DoorDash’s landing page for Lona’s. Id. ¶ 17. If a consumer

                                   7   were to search for “Lona’s Lil Eats delivery,” as a result of DoorDash’s market power and internet

                                   8   marketing strategies, then one of the first results displayed was a link for Lona’s on a DoorDash

                                   9   website. Id. ¶ 21. Lona’s had no relationship with DoorDash, so its website mock-up of a Lona’s’

                                  10   landing page is itself deceptive, let alone falsely representing that Lona’s was closed. Id. ¶ 17.

                                  11   Clicking through the link for Lona’s would bring a consumer to a page with DoorDash branding

                                  12   and Lona’s’ complete menu, as if it were possible to place an order through the site:
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   Id. ¶ 21 (the website images are from DoorDash’s website on August 18, 2020, unless otherwise

                                  24   noted). DoorDash’s site would let the customer go through the process of placing an order,

                                  25   including the opportunity to customize the order, adding credibility to the idea that Lona’s had

                                  26   partnered with DoorDash and that placing an order was possible:

                                  27

                                  28
                                                                                         3
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 4 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12   Id. ¶ 22. The order, however, could not be completed, and no matter what the user’s proximity to
Northern District of California
 United States District Court




                                  13   Lona’s—even as close as only 200 feet away—the site would say that ordering from Lona’s was

                                  14   “unavailable” on account of being “out of the delivery area” and “too far.”

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   Id. ¶¶ 23-24. The problem is not, in fact, that a delivery address is too far away, but that Lona’s

                                  23   has not agreed to partner with DoorDash and pay its fees. Id. ¶ 25. A consumer can change his or

                                  24   her address over and over again, but Lona’s will never become available for delivery because it is

                                  25   not a partner restaurant. Id.

                                  26          The same is true for DoorDash’s mobile app. Id. ¶ 26. DoorDash’s mobile app

                                  27   misrepresents that Lona’s is not available for delivery and also not accepting pick-up orders:

                                  28
                                                                                         4
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 5 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12   Id. ¶¶ 27-28 (the mobile phones images are from November 11, 2020). And if the consumer clicks
Northern District of California
 United States District Court




                                  13   on the information button immediately next to “Unavailable too far away,” then the app displays

                                  14   options of “Switch to Pickup” or “See other stores”:

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Id. ¶ 29. Since Lona’s (at 200 feet) is too far away for delivery, DoorDash represents that the

                                  27   customer could simply “Switch to Pickup.” Id. ¶ 30. Indeed, pick-up is available at Lona’s, but

                                  28   not through DoorDash. Id. So, when the customer chooses “Switch to Pickup,” DoorDash
                                                                                        5
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 6 of 26




                                   1   misrepresents that pick-up is not an option:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Id. ¶ 30. Since DoorDash misrepresents that even pick-up at Lona’s is “unavailable,” the

                                  14   customer returns to the information screen and clicks the next option, “See other stores,” which

                                  15   routes what would be Lona’s’ customer back to DoorDash’s home page, where DoorDash markets

                                  16   its partner restaurants. Id. ¶ 31. Thus, DoorDash takes advantage of the existing market demand

                                  17   for Lona’s and other restaurants to drive traffic to its site, where it redirects customers to partner

                                  18   restaurants by suggesting that Lona’s is not an option. Id. ¶ 32. In fact, Lona’s provides curb-

                                  19   side, pick-up service, so therefore DoorDash’s representations that Lona’s is too far away for

                                  20   delivery, not taking pick-up orders, or closed are not true. Id. ¶ 33.

                                  21          Accordingly, DoorDash is publishing false and deceptive information about the ability to

                                  22   get food from Lona’s as a means of punishing Lona’s for not partnering with it, and/or pressuring

                                  23   Lona’s to partner with it, and to redirect would-be Lona’s business to its partner restaurants. Id. ¶

                                  24   34. And several customers were, in fact, misled by DoorDash’s misrepresentation that Lona’s was

                                  25   closed and did not know whether Lona’s was actually open. Id. ¶ 18. Some of these customers

                                  26   reached out to Lona’s to ask if they were actually open. Id. After a number of such

                                  27   communications, on June 5, 2020, Lona’s posted on its Facebook page that, contrary to

                                  28   DoorDash’s fake webpage, Lona’s was indeed open:
                                                                                          6
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 7 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7   Id. At some point thereafter, the false “closed” designation was removed. Id. ¶ 19. Lona’s lost

                                   8   business because of DoorDash’s misrepresentation, and there is nothing going forward preventing

                                   9   DoorDash from again misrepresenting that Lona’s and similarly situated restaurants are closed.

                                  10   Id. ¶ 20.

                                  11             In essence, DoorDash’s creating a misleading landing page for Lona’s is unfairly

                                  12   pressuring Lona’s to “partner up, or else.” Id. ¶ 34. Defendant’s conduct has an obvious,
Northern District of California
 United States District Court




                                  13   significant, and unfair impact upon the competitive landscape within the restaurant industry and

                                  14   results in damage to Plaintiff and members of the Class. Id. This behavior is particularly

                                  15   troubling in the context of the COVID-19 pandemic: at a time when many restaurants—and in

                                  16   particular locally-owned restaurants—are struggling to stay open and have been forced to radically

                                  17   change their business model to survive, DoorDash is engaged in predatory, deceptive, and

                                  18   anticompetitive behavior that takes unfair advantage of their market position. Id. ¶ 35. To the

                                  19   extent that DoorDash has allegedly removed its false advertisements and misrepresentations as

                                  20   alleged herein, there is nothing to prevent it from reinstating such misrepresentations as to Lona’s

                                  21   or any member of the putative class. Id. ¶ 36.

                                  22             Lola’s three-count Amended Complaint (“FAC”) asserts a claim of false advertising under

                                  23   the Lanham Act § 43(a), 15 U.S.C. § 1125(a); a violation of California False Advertising Law

                                  24   (“FAL”), California Business and Professions Code §§ 17500, et seq.; and a violation of

                                  25   California Unfair Competition Law (“UCL”), California Business and Professions Code §§ 17200,

                                  26   et seq.

                                  27

                                  28
                                                                                         7
                                          Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 8 of 26




                                   1                                        III.   LEGAL STANDARDS

                                   2           Defendants move for dismissal pursuant to Federal Rules of Civil Procedure 12(b)(1) and

                                   3   12(b)(6). A motion to dismiss under Rule 12(b)(1) tests the subject matter jurisdiction of the

                                   4   court. Dismissal is appropriate under Rule 12(b)(1) if a plaintiff’s allegations fail to establish that

                                   5   the Court has subject matter jurisdiction over the action. Fareed Sephery-Fard v. Santa Clara

                                   6   Court, 2018 WL 6025606, at *1 (N.D. Cal. Nov. 16, 2018). “On a motion to dismiss pursuant to

                                   7   Rule 12(b)(1) . . . the burden is on the plaintiff, as the party asserting jurisdiction, to establish that

                                   8   subject matter jurisdiction exists.” Id. A plaintiff seeking injunctive relief must have Article III

                                   9   standing to seek that relief, which requires a plausible allegation of potential future harm to the

                                  10   plaintiff. See Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018).

                                  11           Also, under the federal rules a complaint must contain a “short and plain statement of the

                                  12   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a Rule
Northern District of California
 United States District Court




                                  13   12(b)(6) motion to dismiss for “failure to state a claim upon which relief can be granted,” Fed. R.

                                  14   Civ. P. 12(b)(6), a complaint must plead “sufficient factual matter, accepted as true, to ‘state a

                                  15   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  16   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility does not mean probability, but

                                  17   it requires “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

                                  18   at 687. In considering a motion to dismiss, the court accepts factual allegations in the complaint

                                  19   as true and construes the pleadings in the light most favorable to the nonmoving party. Manzarek

                                  20   v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Erickson v. Pardus, 551

                                  21   U.S. 89, 93-94 (2007). However, “the tenet that a court must accept a complaint’s allegations as

                                  22   true is inapplicable to threadbare recitals of a cause of action’s elements, supported by mere

                                  23   conclusory statements.” Iqbal, 556 U.S. at 678.

                                  24           Moreover, “[a] plaintiff alleging fraud must overcome a heightened pleading standard

                                  25   under Rule 9(b),” ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1031 (9th Cir. 2016),

                                  26   which provides that, “[i]n alleging fraud or mistake, a party must state with particularity the

                                  27   circumstances constituting fraud or mistake,” Fed. R. Civ. P. 9(b). The rule “serves not only to

                                  28   give notice to defendants of the specific fraudulent conduct against which they must defend, but
                                                                                            8
                                            Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 9 of 26




                                   1   also to deter the filing of complaints as a pretext for the discovery of unknown wrongs, to protect

                                   2   defendants from the harm that comes from being subject to fraud charges, and to prohibit plaintiffs

                                   3   from unilaterally imposing upon the court, the parties and society enormous social and economic

                                   4   costs absent some factual basis.” Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001)

                                   5   (citations and internal quotations omitted). Accordingly, in order to survive a motion to dismiss

                                   6   for failure to plead fraud with the particularity required by Rule 9(b), “‘[a]verments of fraud must

                                   7   be accompanied by “the who, what, when, where, and how” of the misconduct charged.’” Kearns

                                   8   v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (quoting Vess v. Ciba-Geigy Corp. USA,

                                   9   317 F.3d 1097, 1106 (9th Cir. 2003)).

                                  10                                           IV.    DISCUSSION
                                  11   A.      Lona’s’ Latham Act Claim
                                  12           To succeed on a false advertisement claim under Lanham Act § 43(a), a plaintiff must
Northern District of California
 United States District Court




                                  13   show each of the following:

                                  14                  (1) a false statement of fact by the defendant in a commercial
                                                      advertisement about its own or another’s product; (2) the statement
                                  15                  actually deceived or has the tendency to deceive a substantial segment
                                                      of its audience; (3) the deception is material, in that it is likely to
                                  16                  influence the purchasing decision; (4) the defendant caused its false
                                                      statement to enter interstate commerce; and (5) the plaintiff has been
                                  17                  or is likely to be injured as a result of the false statement, either by
                                                      direct diversion of sales from itself to defendant or by lessening of the
                                  18                  goodwill associated with its products.
                                  19   Wells Fargo & Co. v. ABD Ins. & Fin. Servs., 758 F.3d 1069, 1071 (9th Cir. 2014) (citation

                                  20   omitted). Lanham Act claims based on alleged false advertising must meet the heightened

                                  21   pleading requirements of Rule 9(b). Factory Direct Wholesale, LLC v. iTouchless Housewares &

                                  22   Products, Inc., 411 F. Supp. 3d 905, 923 (N.D. Cal. 2019) (citations omitted).

                                  23           DoorDash argues that Lona’s has failed to meet its pleading burden with respect to its

                                  24   Lanham Act claim for four separate reasons, each of which DoorDash argues provides an

                                  25   independent basis for dismissal: first, Lona’s has not pled the existence of a “false statement” with

                                  26   particularity; second Lona’s has not pled that DoorDash made its purported statement in a

                                  27   “commercial advertisement”; third, Lona’s has not adequately pled that DoorDash’s statements

                                  28   actually deceived or had a tendency to deceive any segment of DoorDash’s audience; and fourth,
                                                                                         9
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 10 of 26




                                   1   Lona’s has not adequately pled that it was injured.

                                   2          1.      False Statements
                                   3          DoorDash argues first that Lona’s has not alleged a false statement with the particularity

                                   4   required by Rule 9(b). “To properly plead fraud with particularity under Rule 9(b), a pleading

                                   5   must identify the who, what, when, where, and how of the misconduct charged, as well as what is

                                   6   false or misleading about the purportedly fraudulent statement, and why it is false.” Davidson,

                                   7   889 F.3d at 964 (citation and internal quotations omitted). Lona’s contends that it alleged two

                                   8   literally false statements and one statement that was true but likely to mislead consumers. The two

                                   9   false statements are contained in Lona’s’ allegation that in June 2020, DoorDash falsely

                                  10   represented that Lona’s was “closed” when it was in fact open, FAC ¶¶ 17-20, and its allegation

                                  11   that DoorDash falsely represented and is still representing that Lona’s is “unavailable” for pick-up

                                  12   orders, id. ¶¶ 27-31. As to the misleading statement, Lona’s points to its allegation that DoorDash
Northern District of California
 United States District Court




                                  13   misrepresented that it was “unavailable” for delivery services because it was “too far away.” Id.

                                  14   ¶¶ 21-26. DoorDash contends that Lona’s did not allege the who, what, when, or where for any of

                                  15   these statements, Reply at 5, but Lona’s clearly has.

                                  16          For each of the statements, Lona’s plainly alleges that DoorDash made the statements (the

                                  17   “who”). DoorDash complains that Lona’s “does not allege who at DoorDash made the purported

                                  18   designation,” MTD at 15, but it is sufficient at the pleading stage to allege that DoorDash made

                                  19   the statement. DoorDash points to no legal authority suggesting that an individual employee must

                                  20   be named in the complaint, and it’s hard to see how Lona’s could get that information at this point

                                  21   or who even at DoorDash would be considered the maker of the statement in lieu of the company

                                  22   itself. Additionally, Lona’s identifies who was misled by the allegedly deceptive statements—

                                  23   would-be customers. E.g., FAC ¶ 18 (“Several customers were, in fact, misled by DoorDash’s

                                  24   misrepresentation that Lona’s was closed, and they did not know whether Lona’s was actually

                                  25   open. Some of these customers reached out to Lona’s to ask if they were actually open.”).

                                  26   DoorDash complains that Lona’s has not identified any specific customers who called Lona’s, but

                                  27   it doesn’t cite to any authority suggesting that Lona’s must do so at the pleading stage. In this

                                  28   case, where the plaintiff has alleged that a statement was made to the purchasing public and that at
                                                                                        10
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 11 of 26




                                   1   least some of the public communicated that they were misled by those statements, that is enough

                                   2   specificity at the pleading stage. See, e.g., 23andMe, Inc. v. Ancestry.com DNA, LLC, 356 F.

                                   3   Supp. 3d 889, 910 (N.D. Cal. 2018) (misrepresentations made on a website were actionable where

                                   4   plaintiff had alleged that the misrepresentations were “misleading consumers”); Axis Imex, Inc. v.

                                   5   Sunset Bay Rattan, Inc., 2009 WL 55178, at *4 (N.D. Cal. Jan. 7, 2009) (rejecting that a “false

                                   6   advertising claim should be dismissed because it fails to aver evidence of actual or likely

                                   7   deception to purchasers”); id. (“While the facts may show nothing more than one mislabeled

                                   8   shipment, at this stage, the averment that the mislabeled boxes were commercially available for

                                   9   sale to customers who could be deceived as to their origin is sufficient to plead deception for

                                  10   purposes of maintaining the claim.”).

                                  11          The “where” and “how” are also clearly alleged. At paragraph 17, Lona’s alleges that

                                  12   “several customers informed Lona’s that it was being represented as closed online on DoorDash’s
Northern District of California
 United States District Court




                                  13   landing page for Lona’s.” FAC ¶ 17. Again, at paragraphs 18 and 19, it alleges that “contrary to

                                  14   DoorDash’s fake webpage, Lona’s was indeed open,” and that “[a]t some point” after it informed

                                  15   customers that “Lona’s was indeed open,” “the false ‘closed’ designation was removed.” Id. ¶¶

                                  16   18-19. For the “unavailable” and “too far away” representations, Lona’s alleges that “on a

                                  17   DoorDash website (i.e. the [fake] Lona’s landing page),” “DoorDash’s site would let the customer

                                  18   go through the process of placing an order,” only for the customer to be told that, “[t]he order,

                                  19   however, could not be completed, because . . . the site would say that it was ‘unavailable’ on

                                  20   account of being ‘out of the delivery area’ and ‘too far.’” Id. ¶¶ 21-23. These allegations were

                                  21   complete with screenshots showing the progression of screens which led a user to the alleged

                                  22   statements on the website. Short of alleging the actual URL for the DoorDash website (which can,

                                  23   as a matter of fact, be read in at least one screenshot), it’s hard to see how Lona’s could be more

                                  24   specific about where or how the statements were alleged. And for the mobile app statements,

                                  25   Lona’s alleges that “DoorDash’s mobile app misrepresents that Lona’s is not available for delivery

                                  26   and, also, not accepting orders,” and also provides a screenshot from the mobile app showing the

                                  27   restaurant listed as “Unavailable” “too far away” for delivery, and another showing it as

                                  28   “unavailable” for pick-up from a location 200 feet away. Id. ¶¶ 27-31.
                                                                                        11
                                           Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 12 of 26




                                   1           As to the question of “when” the statements were made, DoorDash asserts that “neither the

                                   2   actual date the screenshot was taken nor any date range as to when the ‘unavailable’ designation

                                   3   appeared” is alleged. MTD at 15. But that’s just not accurate. Lona’s clearly alleges the date the

                                   4   screenshots were taken. FAC ¶¶ 21, 28. The dates the screenshots were taken obviously indicate

                                   5   that the statements were made on those dates. DoorDash makes the point that “documents

                                   6   included in a complaint may be considered in ruling on a Rule 12(b)(6) motion only if no party

                                   7   contests their authenticity.” Reply at 6 (citing Postier v. Lousiana-Pacific Corp., 2009 WL

                                   8   3320470, at *7 (N.D. Cal. Oct. 13, 2009) (“[U]nder the ‘incorporation by reference’ rule,

                                   9   ‘documents whose contents are alleged in a complaint and whose authenticity no party questions,

                                  10   but which are not physically attached to the pleading, may be considered in ruling on a Rule

                                  11   12(b)(6) motion to dismiss.’”) (quoting Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994)). But

                                  12   DoorDash doesn’t actually contest the authenticity of the screenshots, so that point is moot.1 And
Northern District of California
 United States District Court




                                  13   even if the Court ignores the content of the screenshot images, the dates on which they were taken

                                  14   (and hence, the dates the statements were made) are alleged separately.

                                  15           In sum, Lona’s alleges clearly who made the statements (DoorDash) to whom (potential

                                  16   Lona’s customers), what the statements represented (Lona’s was “closed,” “unavailable,” or “too

                                  17   far away”), where and how they were made (on DoorDash’s website and mobile app by leading

                                  18   customers to believe DoorDash “had a business relationship” with Lona’s), and when (June 2020,

                                  19   August 18, 2020, and November 11, 2020). The specificity requirements of Rule 9(b) are met as

                                  20   to the allegedly misleading statements.

                                  21           2.     Commercial Advertisement
                                  22           The Ninth Circuit explained in Coastal Abstract Serv. v. First Am. Title Ins. Co., 173 F.3d

                                  23   725 (1999) that,

                                  24                  [i]n order for representations to constitute “commercial advertising or
                                                      promotion” under Section 43(a)(1)(B), they must be: [] commercial
                                  25                  speech; [] by a defendant who is in commercial competition with
                                                      plaintiff; [] for the purpose of influencing consumers to buy
                                  26
                                  27   1
                                         DoorDash objects that screenshots “contain[] no DoorDash branding,” MTD at 6, but it does not
                                  28   dispute that the app shown in the screenshot is its own and presumably it would know if that were
                                       the case, and also it did not move to strike the screenshots from the Complaint.
                                                                                          12
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 13 of 26



                                                      defendant’s goods or services. While the representations need not be
                                   1                  made in a “classic advertising campaign,” but may consist instead of
                                                      more informal types of “promotion,” the representations [] must be
                                   2                  disseminated sufficiently to the relevant purchasing public to
                                                      constitute “advertising” or “promotion” within that industry.
                                   3

                                   4   Id. at 735 (citations omitted). However, in Lexmark Int’l, Inc. v. Static Control Components, Inc.,

                                   5   572 U.S. 118 (2014), the Supreme Court expressly rejected “a categorical test permitting only

                                   6   direct competitors to sue for false advertising,” holding instead that an “application of the zone-of-

                                   7   interests test and the proximate-cause requirement supplies the relevant limits on who may sue”

                                   8   under § 1125(a). Id. at 134. While the Ninth Circuit has not overruled Coastal Abstract in light of

                                   9   Lexmark, the second element of the Coastal Abstract test is no longer good law. Lexmark, 572

                                  10   U.S. at 136 (“[A] rule categorically prohibiting all suits by noncompetitors would read too much

                                  11   into the Act’s reference to ‘unfair competition’ in [15 U.S.C.] §1127.”); see also Ariix, LLC v.

                                  12   Nutrisearch Corp., 2018 WL 1456928, at *4 (S.D. Cal. Mar. 23, 2018) (“After Lexmark, the
Northern District of California
 United States District Court




                                  13   second element is likely in need of revision. But the first and fourth elements were not implicated

                                  14   by Lexmark’s holding, and remain good law.”); Handsome Brook Farm, LLC v. Humane Farm

                                  15   Animal Care, Inc., 700 Fed. Appx. 251, 257 (4th Cir. 2017) (“Taking into account Lexmark, the

                                  16   lack of a competition requirement in the statute’s false advertising prohibition, the fact that our

                                  17   sister circuits adopting the competition factor did so before Lexmark, and that the only circuit to

                                  18   examine the Gordon & Breach factors post-Lexmark has rejected the competition factor, we also

                                  19   do not require a competitive relationship when determining whether a communication is

                                  20   advertising or promotion.”) (referencing Gordon & Breach Sci. Publrs. S.A. v. Am. Inst. of

                                  21   Physics, 905 F. Supp. 169 (S.D.N.Y. 1995)). Accordingly, for representations to constitute

                                  22   “commercial advertising or promotion” post-Lexmark, they must be: (1) commercial speech; (2)

                                  23   for the purpose of influencing consumers to buy defendant’s goods or services; and (3)

                                  24   disseminated sufficiently to the relevant purchasing public to constitute “advertising” or

                                  25   “promotion” within that industry. To be able to sue under § 1125(a), a plaintiff’s injuries must be

                                  26   to the type of commercial interests which the Act protects, and the injuries must have been

                                  27   proximately caused by the defendant’s representations. Lexmark, 572 U.S. at 137.

                                  28          As to the first element of the test, DoorDash argues that “a page on DoorDash’s website or
                                                                                         13
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 14 of 26




                                   1   app where a customer completes an order is not ‘commerical speech’ for purposes of a false

                                   2   advertising claim under the Lanham Act.” MTD at 17. But DoorDash doesn’t genuinely argue

                                   3   that the statements were not commercial speech. In its memorandum of law, it proceeds to argue

                                   4   the third element of the test, whether the statements were disseminated sufficiently to the

                                   5   purchasing public to constitute “advertising” or “promotion.” See MTD at 17. And in its reply, it

                                   6   devotes only a sentence to discussing whether the statements were commercial speech, making the

                                   7   point that the “alleged statements at issue were not in an advertising format . . . .” Reply at 6. But

                                   8   as DoorDash itself notes, the Supreme Court has relied on more than just that one factor to

                                   9   determine whether statements amounted to commercial speech. “The Supreme Court [has] relied

                                  10   on three factors to determine whether statements amounted to commercial speech: whether they

                                  11   were in an advertising format, whether they referred to a specific product, and economic

                                  12   motivation for publication.” Ariix, 2018 WL 1456928, at *4 (citing Bolger v. Youngs Drug Prods.
Northern District of California
 United States District Court




                                  13   Corp., 463 U.S. 60, 66-68 (1983)). Because DoorDash ignores those other factors and makes only

                                  14   a cursory argument as to whether the statements were commercial speech, the Court considers the

                                  15   argument waived. (Though, however, Lona’s argues an economic motive for the statements which

                                  16   is supported by allegations in the complaint: “increasing its commissions and strong-arming

                                  17   Plaintiff to partner with it.” Opp’n at 14; see FAC ¶ 13)

                                  18          Turning to the second element, the Amended Complaint can read as alleging that

                                  19   DoorDash’s statements were “for the purpose of influencing consumers” to use DoorDash’s

                                  20   services. Specifically, Lona’s alleges that DoorDash misrepresented the availability of services

                                  21   and products and that the landing pages and misleading or false statements “steered non-Partner

                                  22   restaurants’ would-be customers to DoorDash’s Partner Restaurants,” restaurants who “pay

                                  23   exorbitant fees and commissions” to DoorDash. FAC ¶¶ 13, 15. DoorDash argues that nowhere

                                  24   does the Complaint allege that “closed” or “unavailable” designations were made to convince

                                  25   customers to purchase DoorDash’s products because DoorDash does not sell food. That is

                                  26   irrelevant. Lexmark made clear that a defendant need not be a direct competitor. 572 U.S. at 136

                                  27   (“It is [] a mistake to infer that because the Lanham Act treats false advertising as a form of unfair

                                  28   competition, it can protect only the false-advertiser’s direct competitors.”). DoorDash’s product is
                                                                                         14
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 15 of 26




                                   1   a service, and DoorDash makes money in fees and commissions whenever a consumer orders food

                                   2   from a partner restaurant, and by allegedly misleading consumers and re-directing them away from

                                   3   non-partner restaurants to partner restaurants, DoorDash allegedly gains at non-partner

                                   4   restaurants’ expense. In other words, Lona’s has alleged injury to its commercial interests that is

                                   5   proximately causes by DoorDash’s misrepresentations. That is all that is required at the pleading

                                   6   stage. DoorDash’s reference to Alfasigma USA, Inc. v. First Databank, Inc., 398 F. Supp. 3d 578

                                   7   (N.D. Cal. 2019), doesn’t help its argument. There, the court dismissed Lanham Act claims

                                   8   because the plaintiff had “not plausibly alleged, as required under Coastal Abstract, that [the

                                   9   defendant’s] representations were made for the purpose of influencing customers to purchase [the

                                  10   defendant’s] services.” Id. at 591; id. (“[N]owhere in the false advertising causes of action does

                                  11   [plaintiff] assert that [defendant] made the allegedly false and misleading statements for the

                                  12   purpose of influencing consumers to subscribe to its [] database.”). But here, Lona’s has alleged
Northern District of California
 United States District Court




                                  13   just that—that DoorDash mislead customers away from Lona’s’ product in order to get the

                                  14   customers to use DoorDash’s services. Tagtrends, Inc. v. Nordstrom, Inc., 2013 WL 12126741

                                  15   (C.D. Cal. Aug. 15, 2013) is inapposite for the same reason. See id. at *5 (“The distinction here is

                                  16   that Defendant . . . . did not use the [misleading] mark to influence consumers to buy Defendant’s

                                  17   own goods or services.”). Tagtrends also predated Lexmark, and the court based its holding in

                                  18   part on the fact that the defendant was not alleged to be the plaintiff’s competitor; Lexmark held

                                  19   this is not required for a false advertising claim under the Lanham Act.

                                  20          Finally, as to the last element, DoorDash argues that Lona’s has not alleged that the false

                                  21   or misleading statements were disseminated sufficiently to constitute “advertising” or “promotion”

                                  22   because Lona’s “does not identify, or even estimate, how many potential customers saw” the

                                  23   statements. MTD at 17. “[A]t best,” DoorDash argues, “only those customers who attempted to

                                  24   place an order for food from [Lona’s] would have come across such statements.” Id. That is

                                  25   sufficient for the last element, which asks whether representations were “disseminated sufficiently

                                  26   to the relevant purchasing public.” “[T]he primary focus is the degree to which the representations

                                  27   in question explicitly target relevant customers.” Gordon & Breach, 905 F. Supp. at 182. Lona’s

                                  28   alleges that any time a customer ran an internet search for Lona’s, they would, “as a result of
                                                                                        15
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 16 of 26




                                   1   DoorDash’s market power and internet marketing strategies,” FAC ¶ 21, be taken to a DoorDash

                                   2   landing page set up for Lona’s which, after navigating through a “complete menu, as if it were

                                   3   possible to place an order through the site,” would tell the user that the restaurant was “closed,”

                                   4   “unavailable,” and/or “too far away.” E.g., FAC ¶¶ 14-15, 17, 21, 28. In other words, Lona’s

                                   5   alleges that DoorDash targeted all relevant customers, and that as a result of its market power and

                                   6   marketing strategies, was “one of the first results” that such customers would encounter. Id. ¶ 21.

                                   7          Finally, DoorDash complains that “the alleged misrepresentations appeared only after a

                                   8   potential customer had clicked through multiple screens to land on a final checkout page.” But it

                                   9   doesn’t say what to make of that fact. The reasonable takeaway is that by luring would-be Lona’s’

                                  10   customers onto its landing pages, taking them through a Lona’s’ menu, and then “redirect[ing]

                                  11   [them] to [] Partner Restaurants by suggesting that Lona’s is not an option,” FAC ¶ 32, DoorDash

                                  12   was promoting its own services. Why else go through the trouble?
Northern District of California
 United States District Court




                                  13          Lona’s has adequately alleged that DoorDash’s representations were made as part of

                                  14   commercial advertising or promotion.

                                  15          3.      Actual Deceit or Tendency to Deceive and Falsity
                                  16          DoorDash argues that Lona’s fails to offer any facts supporting its claim that DoorDash’s

                                  17   statements deceived consumers or had the tendency to deceive. Lona’s, DoorDash argues, “does

                                  18   not identify any consumers who were actually misled or even potentially misled by the

                                  19   ‘unavailable’ designation, and [] does not allege that any consumers associated DoorDash’s

                                  20   purported statements with their ability to purchase from [Lona’s].” MTD at 20. But Lona’s does

                                  21   allege that, “[s]everal customers were, in fact, misled by DoorDash’s misrepresentation that

                                  22   Lona’s was closed, and they did not know whether Lona’s was actually open.” FAC ¶ 18. “Some

                                  23   of these customers,” Lona’s alleges, “reached out to Lona’s to ask if they were actually open.” Id.

                                  24   Reading the Complaint in the light most favorable to Lona’s, as the Court must do, that allegation

                                  25   sufficiently alleges that consumers were misled or nearly by DoorDash’s statements. That

                                  26   allegation, paired with the allegations that, “no matter [] the user’s proximity to Lona’s,”

                                  27   “DoorDash’s site” would tell customers that Lona’s was “unavailable” and “too far away,”

                                  28   sufficiently pleads that DoorDash’s statements had a tendency to deceive would-be Lona’s’
                                                                                         16
                                           Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 17 of 26




                                   1   customers.2 At the pleading stage, a plaintiff need not provide evidentiary proof of actual or likely

                                   2   deception. See, e.g., Clorox Co. v. Reckitt Benckiser Grp. PLC, 398 F. Supp. 3d 623, 636 (N.D.

                                   3   Cal. 2019) (“Actual deception is a question of fact, and at the pleading stage the plaintiff need

                                   4   only allege specific misleading statements and explain why they are misleading in accordance

                                   5   with Rule 9(b).”); R & A Synergy LLC v. Spanx, Inc., 2019 U.S. Dist. LEXIS 168266, at *38 (C.D.

                                   6   Cal. May 1, 2019) (“[T]he Court recognizes that consumer deception is typically proved through

                                   7   consumer surveys, which may be appropriately conducted during the discovery phase.”); JHP

                                   8   Pharms., LLC v. Hospira, Inc., 52 F. Supp. 3d 992, 1003 (C.D. Cal. 2014) (“While [plaintiff] has

                                   9   not yet produced actual evidence of these consumer beliefs, at the motion to dismiss stage, the

                                  10   Court can accept allegations of such facts as sufficient.”); see also Factory Direct Wholesale, LLC

                                  11   v. Itouchless Housewares & Prods., 411 F. Supp. 3d 905, 924 (N.D. Cal. 2019) (“[W]here a

                                  12   statement is literally false or the defendant intentionally set out to deceive, actual deception is
Northern District of California
 United States District Court




                                  13   presumed.”) (citations and internal quotation marks omitted).

                                  14           Lona’s has sufficiently pled deception to maintain its Lanham Act claim.

                                  15           4.     Injury
                                  16           Finally, DoorDash argues that Lona’s’ Lanham Act fails because Lona’s has not

                                  17   adequately pled injury. A plaintiff must adequately allege that it “has been or is likely to be

                                  18   injured as a result of the false statement, either by direct diversion of sales from itself to defendant

                                  19   or by lessening of the goodwill associated with its products.” Wells Fargo & Co., 758 F.3d at

                                  20   1071. Lona’s alleges that “DoorDash has engaged and continues to engage in a pattern of unfair

                                  21   behavior whereby it . . . deceptively steers customers away from restaurants and pushes those

                                  22   would-be customers to its partner restaurants instead.” FAC ¶ 3. It alleges that “Lona’s lost

                                  23   business because of DoorDash’s mispresentation,” id. ¶ 20, and that DoorDash’s “conduct has an

                                  24   obvious, significant, and unfair impact upon the competitive landscape within the restaurant

                                  25

                                  26
                                       2
                                         In its Reply, DoorDash argues that Lona’s does not address the “actual deceit or tendency to
                                       deceive” element of its Lanham Act claim in its response. That’s not accurate either. E.g., Opp’n
                                  27   at 9 (“And Plaintiff clearly alleged that some consumers in fact saw the landing pages, ¶ 18, who
                                       were almost deceived—and the ones who were deceived would not be known, at this stage,
                                  28   because the deception worked.”); id. at 9-10 (discussing the burden at the pleading stage for
                                       alleging actual deception or tendency to deceive).
                                                                                        17
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 18 of 26




                                   1   industry and results in damage to Plaintiff and members of the Class,” id. ¶ 34. It alleges that:

                                   2                  Defendant’s conduct results in both short-term and longer-term
                                                      damage to Plaintiff and members of the Class in that consumers are
                                   3                  led to believe that they are not operating at all, or that they do not
                                                      provide delivery service, or that pick-up is not an option such that not
                                   4                  only do they miss out on orders in the short term, but they are less
                                                      likely to attempt to order from them in the future, since they are
                                   5                  represented to be closed or not available.
                                   6   Id. ¶ 60 (emphasis added). It alleges that, “[a]s a direct and proximate result of Defendant’s

                                   7   violation and false and misleading statements and omissions described herein, pursuant to 15

                                   8   U.S.C. § 1117, Plaintiff and the Class have sustained monetary damages,” id. ¶ 63, and that

                                   9   “Plaintiff and the class have additionally sustained other irreparable injury, including loss of

                                  10   market position, loss of reputation, loss of goodwill, the ability to continue as a going concern, and

                                  11   other damage for which there is no adequate remedy at law,” id. ¶ 64. These allegations,

                                  12   individually and certainly taken together, sufficiently allege injury. DoorDash again brings up the
Northern District of California
 United States District Court




                                  13   point that it is not in direct competition with Lona’s. E.g., MTD at 21 (“Plaintiff’s allegation that

                                  14   it was injured by DoorDash, which is not in direct competition with Plaintiff, is insufficient to

                                  15   support a Lanham Act claim.”); Reply at 8 (“An allegation of injury by a non-competitor is

                                  16   insufficient in the Ninth Circuit.”). It cites to Jack Russell Terrier Network v. Am. Kennel Club,

                                  17   Inc., 407 F.3d 1027 (9th Cir. 2005), where the Ninth Circuit affirmed dismissal of a Lanham Act

                                  18   claim where the plaintiff was not a competitor of the defendant and therefore could not show that

                                  19   it had “suffered a competitive injury.” Id. at 1037. But that decision predated Lexmark, and

                                  20   Lexmark “expressly rejected any requirement that a plaintiff show direct competition to prevail on

                                  21   a false advertising claim.” Geiger v. Creative Impact Inc., 2020 WL 4583625, at *2 (D. Ariz.

                                  22   Aug. 10, 2020). Thus, DoorDash’s direct-competitor argument is unavailing. Also, DoorDash

                                  23   insists that “alleged injuries ‘still require sufficiently detailed allegations,’” MTD at 21 (quoting

                                  24   DNA Sports Performance Lab, Inc. v. Major League Baseball, 2020 WL 4430793, at *4 (N.D.

                                  25   Cal. Aug. 1, 2020)), but it doesn’t suggest what more Lona’s needs to allege short of the name of a

                                  26   “customer who opted to place an order with a competitor restaurant because they saw on

                                  27   DoorDash’s platform that Plaintiff was allegedly ‘unavailable’ or ‘closed.’” MTD at 21. It may

                                  28   be that down the line Lona’s struggles to meet its evidentiary burden of showing customers who
                                                                                         18
                                            Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 19 of 26




                                   1   placed an order with a competitor restaurant after being misled by DoorDash’s statements, but for

                                   2   purposes of the pleadings it’s sufficient that Lona’s has alleged that, “[s]everal customers were, in

                                   3   fact, misled by DoorDash’s misrepresentation that Lona’s was closed, and they did not know

                                   4   whether Lona’s was actually open,” and that “[s]ome of these customers reached out to Lona’s to

                                   5   ask if they were actually open.” FAC ¶ 18. Lona’s has sufficiently alleged a claim under the

                                   6   Lanham Act.

                                   7   B.       Lona’s’ FAL and UCL Claims
                                   8            In addition to its Lanham Act false advertising claim, Lona’s alleges that DoorDash has

                                   9   violated California Unfair Competition Law and California’s False Advertising Law. The UCL

                                  10   prohibits “any unlawful, unfair, or fraudulent business act or practice and unfair, deceptive, untrue

                                  11   or misleading advertising.” Cal. Bus. & Prof. Code § 17200. “The FAL prohibits ‘untrue or

                                  12   misleading’ statements in the course of business.” Pulaski & Middleman, LLC v. Google, Inc.,
Northern District of California
 United States District Court




                                  13   802 F.3d 979, 985 (9th Cir. 2015) (quoting Cal Bus. & Prof. Code § 17500). The language of

                                  14   these two statutes is “‘broad’ and ‘sweeping’ to ‘protect both consumers and competitors by

                                  15   promoting fair competition in commercial markets for goods and services.’” Pulaski, 802 F.3d at

                                  16   985 (quoting Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 320 (2011)).

                                  17            DoorDash argues that both these claims fail for the same three independent reasons: (1)

                                  18   Lona’s’ Lanham Act claim fails; (2) Lona’s lacks standing; and (3) Lona’s has not pled with

                                  19   specificity as required by Rule 9(b). MTD at 22, 27. Since Lona’s’ Lanham Act claim is viable,

                                  20   DoorDash’s first ground is quickly disposed of. The Court will address each of the other two

                                  21   grounds in turn.

                                  22            1.     Lona’s’ Standing Under the UCL and FAL
                                  23            The parties argue about whether a plaintiff must allege that it suffered an injury due to

                                  24   actual reliance upon a representation or omission by a defendant in order to have standing for UCL

                                  25   and FAL claims based in fraud. DoorDash argues that “[t]o have standing under the FAL,

                                  26   [Lona’s] must allege that it suffered an injury due to its own actual and reasonable reliance on the

                                  27   purported misleading statements.” MTD at 23.

                                  28            “Whether competitors must demonstrate their own reliance on a defendant’s allegedly
                                                                                          19
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 20 of 26




                                   1   misleading statement remains an open question.” Millennium Dental Techs. Inc. v. Terry, 2018

                                   2   WL 5094965, at *15 (C.D. Cal. July 16, 2018) (citing L.A. Taxi Coop. v. Uber Techs., Inc., 114

                                   3   F.Supp.3d 852, 866 (N.D. Cal. 2015) (“Federal Courts sitting in California have disagreed [] about

                                   4   whether competitor plaintiffs must plead their own reliance, or whether pleading customer reliance

                                   5   is sufficient for fraudulent business practices claims brought by competitors.”)). There is a split

                                   6   between district courts in this Circuit as to that question, with a majority of courts apparently

                                   7   requiring that a plaintiff must allege its own reliance on challenged statements. E.g., Jerome’s

                                   8   Furniture Warehouse v. Ashley Furniture Indus., 2021 U.S. Dist. LEXIS 8502, at *15 (S.D. Cal.

                                   9   Jan. 15, 2021) (“In this case, all of Plaintiff’s claims under the FAL and the three prongs of the

                                  10   UCL are based on fraud. Therefore, in reliance on the majority of the district courts to consider

                                  11   this issue, the Court concludes that Plaintiff must allege its actual reliance to support UCL and

                                  12   FAL claims sounding in fraud.”); Clorox Co., 398 F. Supp. 3d at 646 (N.D. Cal. 2019) (“Clorox’s
Northern District of California
 United States District Court




                                  13   failure to allege its own reliance on the challenged advertisements militates the dismissal of its

                                  14   unlawful prong claim, but its unfair prong claim is unaffected.”); SPS Techs., LLC v. Briles Aero.,

                                  15   Inc., 2019 U.S. Dist. LEXIS 219610, at *20 (C.D. Cal. Oct. 30, 2019) (“[T]he Court agrees with

                                  16   the minority view and determines that a competitor plaintiff may allege false advertising claims

                                  17   under UCL and FAL without alleging its own reliance.”); Allergan United States v. Imprimis

                                  18   Pharms., Inc., 2017 U.S. Dist. LEXIS 223117, at *38 (C.D. Cal. Nov. 14, 2017) (“A majority of

                                  19   courts have concluded that competitor plaintiffs must allege their own reliance on the alleged

                                  20   misrepresentations, while a minority do not read Kwikset and Proposition 64 as reaching

                                  21   competitor claims.”) (citations omitted); L.A. Taxi Coop., Inc. v. Uber Techs., Inc., 114 F. Supp.

                                  22   3d 852, 866-67 (N.D. Cal. 2015) (“The Court joins the majority of courts to have addressed this

                                  23   question and concludes that because Plaintiffs do not plead their own reliance on Uber’s allegedly

                                  24   false advertising, they lack standing to seek relief under the UCL’s fraud prong.”). However, the

                                  25   Court is more persuaded that actual reliance isn’t required here.

                                  26          Courts holding that a plaintiff must allege and prove actual reliance find support for that

                                  27   rule in In re Tobacco II Cases, 46 Cal. 4th 298 (2009) and its progeny Kwikset Corp. v. Superior

                                  28   Court, 51 Cal. 4th 310 (2011). In both cases the California Supreme Court addressed consumer
                                                                                         20
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 21 of 26




                                   1   class actions and held that the passage of Proposition 64 narrowed the reach of fraud-based claims

                                   2   under the UCL and FAL. “Proposition 64,” the court wrote Kwikset, “requires that a plaintiff’s

                                   3   economic injury come ‘as a result of’ the unfair competition or a violation of the false advertising

                                   4   law.” 51 Cal. 4th at 326 (quoting Cal. Bus. & Prof. Code §§ 17204, 17535). The court explained

                                   5   that “[t]he phrase ‘as a result of’ in its plain and ordinary sense means ‘caused by’ and requires a

                                   6   showing of a causal connection or reliance on the alleged misrepresentation.” 51 Cal. 4th at 326

                                   7   (citation and internal quotations omitted). Recognizing that “‘reliance is the causal mechanism of

                                   8   fraud,’” the court held that in cases like that one, involving consumer claims based on fraud under

                                   9   the UCL or FAL, a plaintiff “‘must demonstrate actual reliance on the allegedly deceptive or

                                  10   misleading statements.’” Id. at 326 (quoting in In re Tobacco II Cases, 46 Cal. 4th at 306). “The

                                  11   causation requirement applies with equal force to consumer cases brought under the ‘unlawful’

                                  12   and ‘unfair’ prongs when the claims are based on misrepresentation.” Allergan, 2017 U.S. Dist.
Northern District of California
 United States District Court




                                  13   LEXIS 223117, at *37 (citing Kwikset, 51 Cal. 4th at 326, n. 9).

                                  14          There is good reason, however, for not extending the reasoning in In re Tobacco II Cases

                                  15   and Kwikset to this case. For one thing, the California Supreme Court in In re Tobacco II Cases

                                  16   “emphasize[d] that our discussion of causation in this case is limited to such cases where, as here,

                                  17   a UCL is based on a fraud theory involving false advertising and misrepresentations to

                                  18   consumers,” and the court noted that “[t]here are doubtless many types of unfair business practices

                                  19   in which the concept of reliance, as discussed here, has no application.” 46 Cal. 4th at 325, n. 17;

                                  20   see also Kwikset, 51 Cal. 4th at 326, n. 9 (“As in In re Tobacco II Cases, at page 325, footnote 17,

                                  21   we need express no views concerning the proper construction of the cause requirement in other

                                  22   types of cases.”).

                                  23          Second, the court in Kwikset reiterated that the language “as a result of,” added to sections

                                  24   17204 and 17535 by Proposition 64, “‘in its plain and ordinary sense means “caused by” and

                                  25   requires a showing of a causal connection or reliance on the alleged misrepresentation.’” 51 Cal.

                                  26   4th at 326 (emphasis added) (quoting Hall v. Time Inc., 158 Cal. App. 4th 847, 855 (2011) (“The

                                  27   phrase ‘as a result of’ in its plain and ordinary sense means ‘caused by’ and requires a showing of

                                  28   a causal connection or reliance on the alleged misrepresentation.”); see also Medina v. Safe-Guard
                                                                                        21
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 22 of 26




                                   1   Products, Internat., Inc., 164 Cal.App.4th 105, 115 (2008) (“the ‘as a result’ language imports a

                                   2   reliance or causation element into” § 17204). California courts’ express recognition that injury

                                   3   “as a result” of a defendant’s conduct can be proved by a causal connection or reliance suggests

                                   4   strongly that there are situations where the element of causation can be proved without showing

                                   5   actual reliance, so as long as there’s sufficient causation. See, e.g., Veera v. Banana Republic,

                                   6   LLC, 6 Cal. App. 5th 907, 916 (2016) (discussing Kwikset and writing, “in order to establish

                                   7   standing under the UCL and the FAL, a private party must “(1) establish . . . injury in fact, i.e.,

                                   8   economic injury, and (2) show that that economic injury was the result of, i.e., caused by, the

                                   9   unfair business practice or false advertising that is the gravamen of the claim.”) (quoting Kwikset,

                                  10   51 Cal. 4th at 322). In the case of a consumer defrauded by a defendant’s misrepresentations,

                                  11   reliance is the necessary “casual mechanism of fraud.” Kwikset, 51 Cal. 4th at 326. But if every

                                  12   plaintiff in every situation had to prove reliance, “it would be hard to imagine when a competitor
Northern District of California
 United States District Court




                                  13   would be able to assert a false advertising claim,” SPS Techs, 2019 U.S. Dist. LEXIS 219610, at

                                  14   *22, and the California Supreme Court has made clear that the purpose of the false advertising

                                  15   laws “is to protect both consumers and competitors by promoting fair competition in commercial

                                  16   markets for goods and services,” Kwikset, 51 Cal. 4th at 320 (emphasis added); see also Allergan,

                                  17   2017 U.S. Dist. LEXIS 223117, at *38 (“It is hard to imagine a scenario, though, in which a

                                  18   competitor plaintiff would rely on a competitor defendant’s misleading advertisements and suffer

                                  19   injury.”).

                                  20           The Central District in Allergan offered some additional compelling reasoning for not

                                  21   extending Kwikset to all cases. Proposition 64, the court noted, “was passed in order to ‘to prevent

                                  22   abusive UCL actions by attorneys whose clients had not been “injured in fact” or used the

                                  23   defendant’s product or service, and “to ensure that only the California Attorney General and local

                                  24   public officials are authorized to file and prosecute actions on behalf of the general public.”’”

                                  25   2017 U.S. Dist. LEXIS 223117, at *39 (quoting Buckland v. Threshold Enterprises, Ltd., 155 Cal.

                                  26   App. 4th 798, 812-13 (2007) (quoting Prop. 64, § 1, subds. (b), (e), (f))). The Allergan court

                                  27   reasoned that, “[u]nlike competitor plaintiffs prior to the passage of Proposition 64, competitor

                                  28   plaintiffs [] do suffer an ‘injury in fact . . . as a result’ of [a] competitor defendant’s actions—loss
                                                                                          22
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 23 of 26




                                   1   of market share and sales due to the defendant's misleading advertising diverting customers.”

                                   2   2017 WL 10526121, at *39. Therefore, Proposition 64’s purpose of preventing actions by

                                   3   plaintiffs who have not suffered an actual injury is not served well by extending Kwikset to all

                                   4   cases, id., and a rule requiring all plaintiffs to prove actual reliance would in fact defeat the UCL

                                   5   and FAL’s purpose of protecting consumers and competitors alike.

                                   6          The Allergan court also reasoned that applying Kwikset’s reliance requirement to

                                   7   competitor claims makes little sense because false advertising claims between competitors are

                                   8   fundamentally different from false advertising claims brought by consumers. Even though the

                                   9   predicate unlawful act for both consumer and competitor false advertising claims “is based on

                                  10   misrepresentation, competitor plaintiffs are not concerned with the deceptive activity simply

                                  11   because it’s deceptive.” Id. at *40. Instead, they are concerned with the loss of sales and market

                                  12   share “as a result of the deceptive activity.” Id. Thus, the Allegan court concluded that imposing
Northern District of California
 United States District Court




                                  13   a direct reliance requirement on competitor claims would impose a “superficial hurdle” on

                                  14   competitor plaintiffs and determined that Kwikset did not appear to go so far. Id. at * 41; see also

                                  15   SPS Techs., 2019 U.S. Dist. LEXIS 219610, at *21-22 (adopting Allergan’s reasoning in full).

                                  16          Based on these reasons, the Court agrees with the minority view. A non-consumer

                                  17   plaintiff can allege false advertising claims under the UCL and FAL without alleging its own

                                  18   reliance, as long as the plaintiff has alleged a sufficient causal connection. In this case, Lona’s has

                                  19   alleged an economic injury caused by DoorDash’s allegedly misleading or false advertising. That

                                  20   is sufficient for standing under the UCL and FAL.

                                  21          2.      DoorDash’s Remaining Argument as to the FAL Claim
                                  22          The Court turns now to DoorDash’s remaining argument as to the FAL claim. As an

                                  23   additional ground for dismissing this claim, DoorDash returns to its arguments that Lona’s failed

                                  24   to plead DoorDash’s alleged false statements with particularity as required by Rule 9(b). But

                                  25   DoorDash doesn’t add anything here to its argument in relation to the Lanham Act claim. See

                                  26   MTD at 24-25. Lona’s’ allegations of fraud are “specific enough to give [DoorDash] notice of the

                                  27   particular misconduct . . . so that [it] can defend against the charge and not just deny that [it has]

                                  28   done anything wrong.” In re Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 781 (N.D. Cal. 2017)
                                                                                          23
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 24 of 26




                                   1   (internal citation omitted). DoorDash also returns to its argument that the alleged statements were

                                   2   not made as part of advertising. Here too, DoorDash adds nothing new. MTD at 25 (“[F]or the

                                   3   same reasons as outlined in connection with [the] Lanham Act claim, this Court should dismiss the

                                   4   FAL claim because Plaintiff has not alleged that DoorDash’s alleged challenged statements were

                                   5   in ‘publicly disseminated advertising.’”). And for the same reasons outlined above, its argument

                                   6   fails. DoorDash then returns to its argument that Lona’s has failed to allege that it actually relied

                                   7   on DoorDash’s purported statements. MTD at 26. The Court needn’t address that point again

                                   8   either. And lastly, DoorDash returns to its argument that Lona’s has not pled injury. MTD at 26-

                                   9   27. Mixed into that argument, yet again, is DoorDash’s reliance argument, and beyond that

                                  10   DoorDash adds nothing that it hasn’t previously argued.

                                  11          Lona’s has plausibly alleged an FAL claim.

                                  12          3.      DoorDash’s Remaining Argument as to the UCL Claim
Northern District of California
 United States District Court




                                  13          DoorDash argues that Lona’s’ UCL claim must be dismissed because Plaintiff has not

                                  14   adequately pled that DoorDash’s conduct was “unlawful,” “unfair,” or “fraudulent” as required by

                                  15   Cal. Bus. & Prof. Code § 17200. More precisely, it argues that “[b]ecause [Lona’s] cannot

                                  16   plausibly plead that DoorDash has violated another statute, its UCL claim based on ‘unlawful’

                                  17   action by DoorDash must fail”; that because Lona’s “has not pointed to any facts supporting a

                                  18   claim that DoorDash’s conduct was ‘unfair,’ a UCL claim based on that prong must also fail”; and

                                  19   that Lona’s’ “failure to plead any fraudulent conduct by DoorDash with the specificity required by

                                  20   Rule 9(b) dictates that a claim based on ‘fraudulent’ behavior must fail.” MTD at 29. Each of

                                  21   these arguments fails.

                                  22          “The UCL ‘borrows violations of other laws and treats them as unlawful practices that the

                                  23   unfair competition law makes independently actionable.’” Wilson v. Hewlett-Packard Co., 668

                                  24   F.3d 1136, 1140 (9th Cir. 2012) (quoting Cel-Tech Commc’ns, Inc. v. LA. Cellular Tel. Co., 20

                                  25   Cal. 4th 163, 180 (1999)). As DoorDash puts it, Lona’s “pleads a claim under the UCL if it can

                                  26   point to the violation of another statute by DoorDash.” MTD at 29. Lona’s has adequately pled a

                                  27   claim under the Lanham Act and the FAL, and thus the bottom drops out of this argument.

                                  28          Turning to the “unfair” prong of the UCL, it “prohibits a business practice that ‘violates
                                                                                         24
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 25 of 26




                                   1   established public policy or if it is immoral, unethical, oppressive or unscrupulous and causes

                                   2   injury to consumers which outweighs its benefits.’” AlterG, Inc. v. Boost Treadmills LLC, 388 F.

                                   3   Supp. 3d 1133, 1155 (N.D. Cal. 2019) (quoting McKell v. Wash. Mut., Inc., 142 Cal. App. 4th

                                   4   1457, 1473 (2006)). “The ‘unfair’ prong of the UCL ‘prohibit[s] not only advertising which is

                                   5   false, but also advertising which[,] although is true, is either actually misleading or which has a

                                   6   capacity, likelihood or tendency to deceive or confuse the public.’” Clorox Co., 398 F. Supp. 3d

                                   7   at 646 (quoting Brady v. Bayer Corp., 26 Cal. App. 5th 1156, 1173 (2018)). Lona’s has alleged

                                   8   that here.

                                   9           And finally, turning to the “fraudulent” prong, DoorDash again returns to its argument that

                                  10   Lona’s has not pled fraud with enough particularity to satisfy Rule 9(b). That argument has no

                                  11   merit. Lona’s has pled a viable UCL claim.

                                  12   C.      Lona’s Right to Injunctive Relief
Northern District of California
 United States District Court




                                  13           DoorDash closes out by arguing that the Court should dismiss Lona’s’ claims for

                                  14   injunctive relief for lack of standing. Again here, Again, DoorDash seeks dismissal on a basis that

                                  15   is rebutted by the plain allegations of the Complaint.

                                  16           “[W]here a plaintiff seeks declaratory and injunctive relief, as in this case, [it] must

                                  17   demonstrate that [it] is ‘realistically threatened by a repetition of the violation.’” Deitz v. Comcast

                                  18   Corp., 2006 WL 3782902, at *3 (N.D. Cal. Dec. 21, 2006) (quoting Gest v. Bradbury, 443 F.3d

                                  19   1177, 1181 (9th Cir.2006)). DoorDash asserts that “nowhere does the Amended Complaint allege

                                  20   that the purported statements made by DoorDash remain on DoorDash’s website or app.” MTD at

                                  21   31. This too is incorrect. While Lona’s does allege past conduct that appears to have been

                                  22   remedied (listing Lona’s as closed when in fact it was open), it also alleges that the problem of

                                  23   DoorDash’s app showing it out of range persisted through at least November 11, 2020, FAC ¶¶

                                  24   27-34, over a month after Lona’s commenced this action and a day after Lona’s moved to dismiss

                                  25   the original complaint—presumably an amount of time in which DoorDash could have quickly

                                  26   addressed the problem. DoorDash asserts that this allegation is false and that it is only contained

                                  27   in Lona’s’ Opposition, Reply at 12, but the allegation is plainly in the Amended Complaint and—

                                  28   as DoorDash is plainly aware, see MTD at 11, n. 1 (laying out standard on a motion to dismiss)—
                                                                                          25
                                         Case 3:20-cv-06703-TSH Document 32 Filed 01/18/21 Page 26 of 26




                                   1   on a motion to dismiss the court accepts factual allegations in the complaint as true. Accepting as

                                   2   true Lona’s’ allegation that it remained on DoorDash’s app for more than a month after this action

                                   3   was commenced and DoorDash made an appearance, this is not, as DoorDash argues, a case where

                                   4   the defendant’s purported reform was “irrefutably demonstrated [] and comprehensive.” Buckeye

                                   5   Tree Lodge v. Expedia, Inc., 2019 WL 1170489, at *2 (N.D. Cal. Mar. 13, 2019). The fact that

                                   6   Lona’s had to wait over a month for DoorDash to remove the content adds plausibility to Lona’s’

                                   7   allegation that “there is nothing to prevent [DoorDash] from reinstating such misrepresentations as

                                   8   to Plaintiff or any member of the putative class.” FAC ¶ 36.

                                   9          Lona’s has sufficiently alleged standing for injunctive relief.

                                  10                                          V.    CONCLUSION
                                  11          For the reasons stated above, the Court DENIES DoorDash’s Motion to Dismiss.

                                  12          DoorDash shall file its answer to Lona’s’ Amended Complaint within 14 days of this
Northern District of California
 United States District Court




                                  13   Order (not including the holiday). The Court will conduct a telephonic Case Management

                                  14   Conference on February 18, 2021 at 10:00 a.m. This conference shall be attended by lead trial

                                  15   counsel. By February 11, 2021, the parties shall file a Joint Case Management Statement

                                  16   containing the information in the Standing Order for All Judges in the Northern District of

                                  17   California, available at: http://cand.uscourts.gov/tshorders. The Joint Case Management

                                  18   Statement form may be obtained at: http://cand.uscourts.gov/civilforms. If the statement is e-filed,

                                  19   no chambers copy is required.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 18, 2021

                                  22
                                                                                                    THOMAS S. HIXSON
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        26
